Mr. Justice Teacher
delivered the opinion of the court.
This is an action of ejectment instituted in the Leake county circuit court. Huntington claimed title to the land in question, by virtue of a purchase under a sheriff’s sale. The bill of exceptions shows a copy of the judgment duly certified by the clerk, and also a copy of the venditioni exponas, under which the purchase of the land was made by Huntington. The sole objection made here is, that the evidence to this point was im*113properly admitted, because no copy of a record is evidence unless it contain a certificate of the proper officer that it is a copy of the whole record. A copy of the judgment, and of the venditioni exponas emanating from that judgment, constitute all that is necessary in a case of the kind before us, to be introduced from the record of the suit. These copies, having been separately certified by the clerk, were properly admitted as evidence. 3 How. 429.
Judgment affirmed.